By the court—Daly, J.
The first question in this case is, whether the plaintiff could be examined as a witness in his own behalf in an action against the corporation of the city of New-York. By the 399th section, the examination of a party as a witness on his own behalf is conditional. It can be had *173where the adverse party or person in interest is living, unless the opposite party is the assignee, administrator, executor, or legal representative of a deceased person. It is objected that the defendants here are not, within the meaning of this section, a living party, but an artificial body, created for certain political and governmental purposes; and that the effect of admitting the testimony of the plaintiff in this case is, to enable a party to put his own coloring upon the case, .while the other party is, from the nature of things, excluded from rebutting that testimony. That the intention of the legislature was to give each party an equal chance for placing the court ¡ tí "possession of the facts relied upon by him, for complaint and defence, not to give one party an advantage over the other in that respect.
The defendants may, in my judgment, be regarded as a living party within the meaning of this section. The chief distinguishing attribute of a corporation is, its power of continuous duration, unaffected by the death, incapacity or change of its members. As Lord Coke expresses it, “ it is not subject to imbecilities or death of the natural body; for a corporation aggregate of many is.invisible, immortal.” (Case of Sutton's Hospital, 10 Coke R. 326.) It is calculated for, and capable of duration for ever, where no limitation is fixed by the act that creates it, though it may be brought to a termination by accident or by certain defaults of duty on the part of its members at any period ; but, however long its duration, the corporation always continues the same; and the same rights, privileges, duties and liabilities, attach to it, as it had at the first moment of its creation, precisely as though it was an individual. (Grant on Corporations, 3.)
It is so far considered to have a personality of its own, that ■the word person in statutes has often been construed to include Corporations. (The Dean and Chapter of Bristol agt. Clark, 1 Dyer, 83 b; 2 Coke Inst. 722; Cortis agt. Kent Waterworks Co., 7 B.& C. 314; Boyd agt. Croydon Railway Co., 4 Bing. N. C. 660; Attorney-General agt. Newcastle, 5 Beavan, 307; 1 Reeves' History of the English Law, 76, 79.) ‘ It may sue or be sued; and *174as it has this unbroken personality and power of perpetual succession, it may, without any violation of language, be referred to, and embraced in a statutory designation of a living party. Hor will this construction have the effect of allowing one party to give testimony whilst the other is necessarily excluded from rebutting, or defeat the intentions of the legislature, by not giving each party an equal chance of testifying.
The parties, defendants to this action, the mayor, aldermen and commonalty of the city of Hew-York, by their corporate name or title, are and always were, together with their officers and agents, competent witnesses in an action, in which the rights or liabilities of the corporation are in controversy. (Van Wormer agt. The Mayor, Aldermen and Commonalty of the city of Albany, 15 Wend. 262; Watertown agt. Cowen, 4 Paige, 510; ex parte Kip, 1 id. 613; Falls agt. Bellknapp, 1 Johns. 486; Corwin agt. Haines, 11 id. 76; Bloodgood agt. Jamieson, 12 id. 285; Code, § 398.) And this applies not merely to the members of municipal, but also to private corporations, the members or stockholders of which were formerly inadmissible as witnesses by reason of their interest, a disqualification which no longer exists. The defendants, therefore, in this action, could avail themselves of every right that any other defendant could have, and even more, as they could all be examined as witnesses, whether the plaintiff offers himself as a witness or not.
The corporation are bound to keep the streets and avenues of the city in such repair that they may be safely traveled when they are opened for public use, and if they negligently suffer them to get-out of repair, they are liable for any injuries that may happen to persons through such negligence. (Hutson agt. The Mayor, &c., of New - York, 5 Seld. 163 ; The Mayor, &c., of the city of New - York agt. Furze, 3 Hill, 612 ; The Rochester White Lead Company agt. The City of Rochester, 3 Comt. 464.) The evidence was sufficient to warrant the jury in finding that the plaintiff was walking, at the time of the accident, through an avenue open for public use. He was walking up the 11th avenue at ten o’clock at night, when, at the *175corner of 31st street, he pitched forward into a hole in the sidewalk, ten feet wide, seven feet across and five feet deep, and was severely injured. The corporation have provided by ordinance that the side-walks shall be paved and kept in good repair by the owners, lessees or occupants of the houses or lots, fronting on any street or avenue, under a certain penalty, and if they neglect to do so, it is to be done by the corporation at the expense of the owners, lessees or occupants, in the manner provided by the ordinance. Upon complaint made to the street commissioner, he is to notify the owners, &c., and if they do not repair it within a certain time, he is to have it done, if the expense does not exceed $250, and if it exceeds that sum, it is to be done by contract, in the manner provided by ordinance. The side-walk is a part of the public street, designed for the use of those who travel on foot, and though the corporation may impose upon the owners of lots, fronting upon the streets or avenues, the burden of paving and keeping the sidewalks in repair, they do not thereby relieve themselves of the duty imposed upon them by charter and by statute of “ altering, amending,” and keeping in repair the streets and highways within the ci.ty. (Kent's Charter, 15, 99, 235, 237 ; Laws of 1813, chapter 86 ; 2 Rev. Laws, 407, § 175 ; Wilson agt. The Mayor, &c., of New - York, 1 Denio, 601.)
And if they suffer, as in this instance, a part of the public highway to remain out of repair, in so exposed and dangerous a state that a passenger, without any negligence on his part, drops at night into a pitfall in the side-walk, and is injured, they must answer to the injured party for the damages occasioned by their negligence. Their liability for the neglect of a duty like this, to keep'the public streets in repair, which is imposed upon them by statute, is distinguishable from cases where the streets are obstructed by the acts of others, as in Griffin agt. The Mayor, &c., of New - York (5 Seld. 457); or where parties erecting buildings suffered piles of rubbish to incumber the street, which led to the accident, for which the corporation were sought to be made liable, as Levy agt. The Mayor, &c. (1 Sandf. S. C. R. 465), in which they were sought *176to be made liable for an accident caused by swine running at large in the street, in which cases they could not be held liable for negligence, until they were notified or advised of the obstruction, and had neglected to cause it to be removed.
I think, however, that the instruction to the jury, that they might give exemplary damages if they thought that the corporation-was guilty of gross negligence in suffering the hole to remain in the condition it was, was erroneous, and that the defendant was entitled to have the jury instructed as he requested; that the plaintiff could recover only for such damages as were the legitimate and direct result of the accident, and that he was not entitled to recover punitory or vindictive damages. For all that appeared in the evidence, the hole in the side-walk may have been the work or act of a private in-' dividual, in no connection with the corporation, and there was nothing in the evidence to show that the corporate authorities were notified of it, or had any knowledge of its existence. The recovery of punitory or vindictive damages is allowed only where the act causing the injury has been wilfully done; where the circumstances show that there was a deliberate, preconceived, or positive intention to injure, or that reckless disregard of the safety of person or property which is equally culpable.
The evidence in this case would not warrant the jury in forming any such conclusion as respects the corporation. It may be doubted if the instruction had any injurious effect, as the damages found by the jury were very moderate under the circumstances. Still, we cannot say that it had not, and will, therefore, though reluctantly, be compelled to order a ■new trial.